                  Case 1:19-mc-00023 Document 1 Filed 06/03/19 Page 1 of 2




     SHAWN N. ANDERSON
                                                                        rtLSo
     United States Attorney                                             OmlhaC*m
     ERIC S. O'MALLEY
     Assistant United States Attorney
     P.O. Box 500377
                                                                      JUN 03 Z019
     Horiguchi Building, Third Floor
     Saipan, MP 96950
     TEL: (670)236-2980
     FAX: (670)236-2985

     Attorneys for the United States of America

                             IN THE UNITED STATES DISTRICT COURT
                                 EGR THE NORTHERN MARIANA ISLANDS


                                                         Miscellaneous Case No.   19 -0 0 323

       IN RE: GRAND JURY PANEL                           UNITED STATES' MOTION TO EXTEND
       EXPIRING JULY 9,2019                              THE GRAND JURY PANEL EXPIRING
                                                         JULY 9,2019




 1          The United States of America, hy and through its counsel, Shawn N. Anderson, United

2    States Attorney, and Eric S. O'Malley, Assistant United States Attorney, hereby moves this

3    Honorable Court pursuant to Fed. R. Crim. P. 6(g) to extend the term of service ofthe Grand Jury

4    panel due to expire on July 9, 2019, to September 4, 2019. In support thereof, the United States

5    declares that:


6               1. This Grand Jury panel began service on April 25, 2019, and is set to expire on July

7                     9, 2019.

8               2. This Grand Jury panel has ongoing work that is not concluded. The Grand Jury has

9                     heard testimony in ongoing investigations that have not been submitted for

10                    indictment or concluded.



                                                  Page 1 of2
               Case 1:19-mc-00023 Document 1 Filed 06/03/19 Page 2 of 2




1             3. Accordingly, the requested extension is in the public interest.

2          For the reasons stated above, the United States requests that this Court extend term of

3   Grand Jury panel to September 4, 2019.

           Respectfully submitted on June 3, 2019.



                                                       SHAWN N. ANDERSON
                                                       United States Attomey


                                                By:
                                                       ERIC S. O'MALLEY
                                                       Assistant United States Attomey




                                              Page 2 of2
